Citation Nr: 0404033	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  94-21 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The appellant served on active duty from January 1964 to 
September 1967 and on periods of active duty training 
(ACDUTRA), including a period in July 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1993 rating decision by the Seattle, 
Washington, Regional Office (RO).

This issue was previously before the Board in August 1996 and 
again in July 1999, at which times the case was remanded to 
the RO for additional development.  By decision dated in 
November 2002, the Board denied the veteran's claim.  He 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Veterans Claims Court).  In July 2003, 
the Veterans Claims Court vacated the Board's November 2002 
decision and remanded the case for further consideration.

Parenthetically, service connection has been established for 
the following disabilities:  post-traumatic stress disorder 
(PTSD) at 100 percent disabling; tinnitus at 10 percent 
disabling; and left scalp laceration, shell fragment wound, 
right leg and hip, and burn scar on left shoulder, each rated 
0 percent disabling.


REMAND

Based on the remand from the Veterans Claims Court, the Board 
finds that further medical development is in order.  
Specifically, a medical opinion is needed to determine 
whether the veteran's current back pain is related to an 
injury he maintains he sustained during a period of ACDUTRA 
in July 1980.  Further, a determination should be made as to 
whether there has been recent medical care, and whether there 
are any additional records that should be obtained.  The 
veteran is advised that while the case is in remand status, 
he is free to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  The RO should request the veteran to 
identify all health care providers who 
may possess additional records pertinent 
to his claim.  The RO should attempt to 
obtain copies of treatment records from 
all sources identified.

2.  The RO should schedule the veteran 
for a VA examination.  After examining 
the veteran and reviewing the claims 
file, the examiner should address the 
following questions:

?	Is it more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability less than 50 percent) 
that the veteran's current back 
complaints are related to a claimed 
injury sustained in July 1980 during 
a period of ACDUTRA?

?	The examiner is asked to discuss the 
significance, if any, of a 
prescription for Parafon-Forte given 
to the veteran in July 1980.

The physician should identify the 
information on which he or she based his 
or her opinions.  The opinions should 
adequately summarize the relevant history 
and clinical findings, and provide 
detailed explanations as to all medical 
conclusions rendered.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the physician.

3.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

